Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 17 and 19 – 20 have been examined. Claim 18 has been canceled by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 – 17 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (6,991,056). In regard to claim 13, Roberts discloses a ski adapted to improve directional control of a ski-mounted vehicle, the ski comprising a ski body having a first side, a second side, a leading end and a trailing end, and a bottom surface that is a ski glide surface (Fig. 1, item 10), and the bottom surface including a keel (Fig. 1, unnumbered central rib), and at least one blade on an outer edge of either the first side and/or the second side, the at least one blade extending beneath the bottom surface .
In regard to claim 15, Roberts discloses the keel having front and back ends that are tapered, and having a flat section between the front and back end (Fig. 1, wherein the front and rear section of the keel taper upwards to the ski bottom and are linked by a flat central portion).
In regard to claim 17, Roberts discloses the keel having two protrusions that form a channel (Fig. 7).
In regard to claim 19, Roberts discloses the at least one blade including two blades with one of the two blades on an outer edge of the first side and one of the two blades on an outer edge of the second side (Fig. 1).
Roberts does not disclose the keel having a length of 20% or 30% of the length of the ski or the specific keel and blade dimensions recited in claims 15 – 16 and 20. In regard to claims 13 – 16 and 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size the keel and blades as recited, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claims 13 – 17 and 19 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1 – 12 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, neither discloses nor suggests a ski including a vent comprising a guide surface which allows snow to enter the vent and an exhaust opening which allows snow to exit the vent, wherein the vent is insertable into the ski or attachable to the ski. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/               Primary Examiner, Art Unit 3618